In an action on an insurance policy, defendant appeals from an order of the Supreme Court, Kings County, dated September 18, 1975, which, inter alia, (1) denied its motion for summary judgment and (2) granted plaintiff’s cross motion for summary judgment. Order affirmed, with $50 costs and disbursements. The assured’s employee’s position at the time of the robbery, at the rear of the vehicle opening its trunk, was in compliance with the "Jeweler’s Block Policy” provision that he be "actually in or upon such Vehicle” at the time of the loss (cf. Kinscherf Co., v St. Paul Fire & Mar. Ins. Co., 234 App Div 385; Royce Furs v Home Ins. Co., 30 AD2d 238). Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.